EMERGING MEDIA HOLDINGS, INC. 1809 East Broadway Street, Suite 175 Oviedo, Florida 32765 June 13, 2011 Securities and Exchange Commission Washington, D.C. 20549 RE: Emerging Media Holdings, Inc. SEC Comment Letter dated April 1, 2011 Form 8-K Filed February 16, 2011 File No. 000-52408 Dear Sir/Madam: Emerging Media Holdings, Inc. will respond to the captioned comment letter no later than Friday, June 24, 2011. Sincerely, EMERGING MEDIA HOLDINGS, INC. By: /s/ Iurie Bordian Iurie Bordian Chief Executive Officer
